

SECOND AMENDMENT TO LEASE


THIS SECOND AMENDMENT TO LEASE (this "Amendment") is made as of September 2,
2020, by and between ARE-11025/11075 ROSELLE STREET, LLC, a Delaware limited
liability company ("Landlord"), and TANDEM DIABETES CARE, INC., a Delaware
corporation ("Tenant").


RECITALS


A.Landlord and Tenant are now parties to that certain Lease Agreement dated as
of November 5, 2013, as amended by that certain Letter Agreement dated February
11. 2014, and that certain First Amendment to Lease dated as of December 27,
2017 (as so amended, the "Lease”). Pursuant to the Lease, Tenant leases certain
premises consisting of approximately 41,163 rentable square feet ("Premises") in
buildings located at 11065 Roselle Street (consisting of approximately 17,227
rentable square feet), and 11075 Roselle Street (consisting of approximately
23,936 rentable square feet), in San Diego, California, as more fully described
in the Lease. Capitalized terms used herein without definition shall have the
meanings defined for such terms in the Lease.


B.The Base Term of the Lease will expire on May 31, 2022. Landlord and Tenant
desire, subject to the terms and conditions set forth below, to amend the Lease
to, among other things, (i) extend the current Base Term of the Lease for a
period of one (1) year, and (ii) amend the amount of Base Rent payable under the
Lease during the Base Term, as so extended.


NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:


1.Base Term. Notwithstanding anything to the contrary contained in the Lease,
the Base Term of the Lease is hereby extended through May 31, 2023 (the
“Extended Expiration Date”).


2.Base Rent. Tenant shall continue to pay Base Rent as set forth in the Lease
through May 31, 2022. Commencing on June 1, 2022 (the "Adjustment Date"), Base
Rent shall be increased by multiplying the Base Rent payable immediately before
such Adjustment Date by 3% and adding the resulting amount to the Base Rent
payable immediately before such Adjustment Date.


3.Alternative Premises. For the avoidance of doubt, nothing in this Amendment is
intended to modify the terms and conditions set forth in Section 39(m) of the
Lease under which Tenant may lease Alternative Premises (as defined therein),
and the parties acknowledge and agree that such terms and conditions remain in
full force and effect.


4.Renewal Rights. Any and all rights to renew or extend the term of this Lease
beyond the Extended Expiration Date are hereby terminated and declared null and
void.


5.Brokers. Landlord and Tenant each represents and warrants that it has not
dealt with any broker, agent or other person (collectively, “Broker") in
connection with this Amendment and that no Broker brought about this
transaction, other than CBRE and Cushman & Wakefield, on behalf of Landlord, and
Re: Align Tenant Strategies, on behalf of Tenant. Landlord and Tenant each
hereby agree to indemnify and hold the other harmless from and against any
claims by any Broker, other than CBRE and Cushman & Wakefield, on behalf of
Landlord, and Re: Align Tenant Strategies, on behalf of Tenant, claiming a
commission or other form of compensation by virtue of having dealt with Tenant
or Landlord, as applicable, with regard to this Amendment.


1

--------------------------------------------------------------------------------



6.Miscellaneous.


a.This Amendment is the entire agreement between the parties with respect to the
subject matter hereof and supersedes all prior and contemporaneous oral and
written agreements and discussions. This Amendment may be amended only by an
agreement in writing, signed by the parties hereto.


b.This Amendment is binding upon and shall inure to the benefit of the parties
hereto, their respective agents, employees, representatives, officers,
directors, divisions, subsidiaries, affiliates, assigns, heirs, successors in
interest and shareholders.


c.Each of Landlord and Tenant acknowledges that it has read the provisions of
this Amendment, understands them, and is bound by them. Time is of the essence
in this Amendment.


d.This Amendment may be executed in two (2) or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. Counterparts may be delivered via facsimile, electronic
mail (including pdf or any electronic signature process complying with the U.S.
federal ESIGN Act of 2000) or other transmission method and any counterpart so
delivered shall be deemed to have been duly and validly delivered and be valid
and effective for all purposes. Electronic signatures shall be deemed original
signatures for purposes of this Amendment and all matters related thereto, with
such electronic signatures having the same legal effect as original signatures.


e.Except as amended and/or modified by this Amendment, the Lease is hereby
ratified and confirmed and all other terms of the Lease shall remain in full
force and effect, unaltered and unchanged by this Amendment. In the event of any
conflict between the provisions of this Amendment and the provisions of the
Lease, the provisions of this Amendment shall prevail. Whether or not
specifically amended by this Amendment, all of the terms and provisions of the
Lease are hereby amended to the extent necessary to give effect to the purpose
and intent of this Amendment.


[Signatures are on the next page.]




2

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.


TENANT:


TANDEM DIABETES CARE, INC.,
a Delaware corporation




By: /s/ Leigh A. Vosseller


Its: EVP, Chief Financial Officer



☒ I hereby certify that the signature, name, and title above are my signature,
name and title.









LANDLORD:


ARE-11025/11075 ROSELLE STREET, LLC,
a Delaware limited liability company


By: ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
a Delaware limited partnership, managing member


By: ARE-QRS CORP.,
a Maryland corporation, general partner




By: /s/ Gary Dean
Executive Vice President
RE Legal Affairs





☒ I hereby certify that the signature, name, and title above are my signature,
name and title.



3